DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7 and 9 with the important feature being “a branch electrical wiring made up of a part of the electrical wirings being insertable into the at least one branch electrical wiring insertion window, and the branch electrical wiring insertion window is provided in at least a side surface on a side of the branch direction of the one of the electrical wiring insertion parts located farthest from the branch direction, {P61236 05168303.doc} 5Attorney Docket No. P61236Application No.16/976,111 the wire harness protector further comprising: a base member fixed to a fixed object; and a plurality of insertion part constituting members each including a longitudinal upper wall part disposed to face the base member with a gap therebetween and a pair of support leg parts protruding from both side edge parts on both sides of the upper wall part in the longitudinal direction toward the base member, wherein the plurality of insertion part constituting members are separately and individually attached to the base member to constitute the plurality of electrical wiring insertion parts (claims 1 and 9),” “a branch electrical wiring made up of a part of the electrical wirings being insertable into the at least one branch electrical wiring insertion window, and the branch electrical wiring insertion window is provided in at least a side surface on a side of the branch direction of the one of the electrical wiring insertion parts located farthest from the branch direction, the wire harness protector further comprising: a base member fixed to a fixed object; and a plurality of insertion part constituting members each including a longitudinal upper wall part disposed to face the base member with a gap therebetween and a pair of support leg parts protruding from both side edge parts on both sides of the upper wall part in a longitudinal direction toward the base member, wherein the pair of support leg parts are fixed to the base member, and the branch electrical wiring insertion window is defined by the base member, the upper wall part, and the support leg parts on the both sides in the longitudinal direction (claim 7).” Therefore claims 1-9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 28, 2022, with respect to claims 1 and 7 has been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The Official Action mailed on November 26, 2021 indicated that claims 3 and 7 would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims (for claim 3), and if rewritten to overcome the rejection under 35 U.S.C. §112(b) (for claim 7). The applicant has amended claims 1 and 7 to reflect the indicated allowable subject matter.  Claim 7 has been amended to overcome the 35 U.S.C. §112(b).  New independent claim 9 includes all of the features recited in claims 1 and 3 (the language of claim 1 has been amended to overcome the 35 U.S.C. §112(b) rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848